DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant did not make substantive arguments and canceled all previous claims for new claims 13-15.
Examiner contacted the inventor via telephone on 04/22/2021 to discuss the status of the claims. Examiner explained to the inventor the claims amendments so far have not been efficient in moving the prosecution forward, since claim listings submitted thus far have been focused on two quartz crystals (see Filler patent cited by examiner) and lacking details on what the inventor considers to be the novel aspect of the claimed invention.  Inventor believed mathematical relationships used to formulate the claims invention is novel and examiner notes they are not in fact recited in the claim. Inventor stated he would review the Filler patent and attempt amend the claim accordingly.  At the time this Office action is prepared, examiner has not received any further formal or informal response from the inventor.
Claim Objections
Claim listing is objected to because every claim listing must have a complete listing all claims and their status, including cancelled claims 1-12.
Claim 13 is objected to because of the following informalities: each claim should be in the form of a single sentence.  Claim 13 recites “maximum acceleration vectors” but the specification describes a maximum acceleration sensitivity vector, Γmax.  Terminology should be consistent when transitioned from the specification to the claims.
14 is objected to because of the following informalities: claim 14 depends on a cancelled claim 1.  Claim 14 is presumed to be a dependent claim of claim 13 for the purpose of this Office action.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 15 recites the limitation "this detected change in frequencies", “the pair of QCOs”, “the acceleration vector formulas”.  There is insufficient antecedent basis for these limitations.  If claim 15 is a dependent claim of claim 13, the actual “acceleration vector formulas” should still be clearly recited within claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over U.S. PGPub 2010/0121596 to Rodriguez et al. in view of U.S. Patent 4,410,822 to Filler.  
Regarding claim 13, Rodriguez teaches methods and systems for accelerometers comprising an oscillator circuit (for inputting resonating frequency of an accelerometer sensor 22) wherein analog signals are digitized for an output device 26 (see at least Fig. 2 and description), wherein the signal is inputted into a mixer 40 and a lowpass filter 42.  
Rodriguez does not specify using a pair of Quartz crystal resonators with anti-parallel g-acceleration sensitivity vectors.  Filler teaches, with reference to Figs. 2 and 3, a composite crystal resonator (22) comprising two quartz crystals resonators (10, 12), wherein the magnitude and direction of the acceleration sensitivity vectors  (whether a vector is at its maximum does not impact its direction) of two crystals are determined (see col. 3, lines 1-10 for formulas) corresponding to the magnitude and direction of maximum frequency shift per change in acceleration, and wherein the composite resonator is constructed by aligning the two vectors in an antiparallel relationship (as illustrated in Figs. 2, 3).  “A crystal resonator features two crystals mounted such that the acceleration sensitivity vector of one crystal is in an antiparallel relationship to the acceleration sensitivity vector of the other crystal. The composite resonator eliminates acceleration-induced frequency shifts for acceleration in all directions.” (Filler, Abstract)  This design achieves a more complete cancellation of vibrational effects for all acceleration directions and it would have been obvious to one having ordinary skill in the art to modify Rodriguez’ invention to use the composite crystal resonator suggested by Filler for acceleration sensing/the accelerometer sensor 22 for the same advantage.  Furthermore, since the sensor suggested by Rodriguez and Filler meets the physical limitations claimed and appear patentably indistinguishable, 
Regarding claim 14, the limitations of operating the sensor at the oscillators’ highest resonant radio frequency and Γmax, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over WO2011/066387 patent publication in view of U.S. Patent 4,410,822 to Filler.  
Regarding claim 13, WO2011/066387 patent publication discloses an invention having a microprocessor 32(c), an accelerometer 32(h), which may be single- and multi-axis models that can detect the magnitude and direction of the acceleration as a vector quantity.  (See at least [0045], [0111] and Fig. 7 for details.)
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USP4344010 teaches two crystals mounted together h at least two axes of each crystal being in antiparallel relationship with respect to corresponding axes of the other crystals. The two crystals can be chiral pairs and thus have three corresponding axes in antiparallel relationship for acceleration resistance in any arbitrary direction with respect to the crystal axes.
USP7184725 teaches down-converting dual resonators for RF signals.
Please note carefully of the statutory response periods set forth in the Office Action Summary (PTOL-326).  Extension fees and time periods CANNOT be waived.
Applicant should note that this action closes prosecution on the merits.  As a result, applicant has several options to proceed further:

•	File an after final response.  See MPEP §714.12, §714.13.
•	Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
•	File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
•	File a continuation.  See MPEP §201.06-§201.08.
•	Allow the case to go abandoned.  See MPEP §711.
A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below: http://www.uspto.gov/web/offices/pac/mpep/index.html
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571)272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLIE Y PENG/Primary Examiner, Art Unit 3649